Citation Nr: 0411212	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  00-20 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for disorders of the left 
hip and left leg, to include as secondary to the service-connected 
low back disability.  

2.  Entitlement to service connection for a disorder of the left 
knee, to include as secondary to the service-connected low back 
disability.  

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Whether new and material evidence has been submitted to reopen 
a claim for a right shoulder disorder.

6.  Entitlement to an increased evaluation for lumbosacral strain, 
status post-disk excision and fusion at L5-S1, currently evaluated 
as 40 percent disabling.

7.  Entitlement to an initial evaluation in excess of 20 percent 
for major depressive disorder.

8.  Entitlement to a compensable evaluation for right wrist palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.G.


ATTORNEY FOR THE BOARD

Vito Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1987 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that the 
appellant's claim of service connection for a left hip disorder is 
ready for appellate review.  The remainder of the claims are 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.  

The record also reflects that in January 2002, the appellant 
raised the issue of entitlement to a total disability evaluation 
based upon individual unemployability.  As this matter has not 
been developed for appellate review, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  There is no medical evidence of record of a left hip disorder.

2.  There is no medical evidence of record of a left leg disorder.


CONCLUSION OF LAW

A left hip disorder and a left leg disorder were not incurred in 
or aggravated by active military service, nor were they caused by 
or proximately due to a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate the 
claims; and whether the claims have been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).  

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The VCAA 
further provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim 
for a benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically provides 
that VA is required to make reasonable efforts to obtain relevant 
governmental and private records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  The VCAA further 
provides that the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully apprised of 
what evidence would be necessary to substantiate the claims, as 
well as informed of the specific assignment of responsibility for 
obtaining such evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, VA notified the 
appellant by letters dated in June 2001 and October 2001 that VA 
would obtain all relevant evidence in the custody of a Federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from his 
private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so that VA 
could request the records for him.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled. 

The Board is aware of the recent United States Court of Appeals 
for Veterans Claims (Court) decision in the case of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In that case, it was 
essentially held that the notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any adjudication of 
the claim.  However, preadjudication notice was not provided in 
this case.  The Court decision did not contain a remedy under such 
facts, and there appears to be no effective remedy available given 
these facts.

Accordingly, under the facts of this matter, "the record has been 
fully developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004). 

The Merits of the Claim

The appellant argues that his service-connected back disability 
has resulted in disorders of the left hip and left leg.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131.  The resolution of this issue must be considered on 
the basis of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical records and 
all pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).

Secondary service connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected disease 
or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Further, in Allen v. Brown, 7 Vet. App. 439 (1994) (en 
banc), the Court held that where service connection is sought on a 
secondary basis, service connection could be granted for a 
disability which was not only proximately due to or the result of 
a service-connected condition, but could also be granted where a 
service-connected disability had aggravated a nonservice-connected 
disability, with compensation being paid for the amount of 
disability which exceeded "the degree of disability existing prior 
to the aggravation."  

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident has 
resulted in a disability - the first prong of a successful claim 
of service connection.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer v. 
Derwinski, 3 Vet.  App. 223 (1992); Rabideau v. Derwinski, 2 Vet.  
App. 141 (1992).  

In this matter, the appellant's service medical records are devoid 
of any mention of any complaints, symptoms, or diagnoses of any 
left hip or left leg disorders.  A VA examination conducted in 
August 1999, found chronic radiation of the back pain into the 
left lower extremity.  However, a left hip and left leg disorder 
were not diagnosed. 

In July 2000, the appellant underwent a VA orthopedic examination.  
He complained of consistent left hip and left leg pain since he 
injured his back while on active military duty.  Although the 
appellant informed the examiner of his belief that his service-
connected back disorder was causing him to have pain in the left 
hip and left leg, the examiner commented that the appellant's left 
hip examination showed it to be within normal limits.  
Contemporaneous radiographic examination also resulted in 
"negative" findings as to the left hip.

Although the appellant contends that he has a left hip disorder 
and a left leg disorder that were caused by the service-connected 
back disability, the evidence fails to show that the appellant has 
separate hip or left leg disorders.  While the appellant has 
reported generalized left hip pain and left leg pain, there is no 
evidence of a left hip disorder or a left leg disorder that are 
the cause of such pain.  See Sanchez-Benitez v. West, 13 Vet.  
App. 282, 285 (1999).  Accordingly, in the absence of a current 
diagnosis of a left hip disorder and a left leg disorder, service 
connection for these disorders is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet.  App. 49 (1990).


ORDER

Service connection for a left hip disorder and a left leg disorder 
is denied. 


REMAND

As noted, under the VCAA, VA has expanded responsibilities 
relative to advising the claimant of what evidence would 
substantiate a claim for benefits, as well as additional duties to 
assist in such claims.  The record does not indicate that the 
appellant has been advised in accordance with the VCAA of what 
evidence would substantiate his claims pertaining to the rating of 
right wrist palsy, lumbosacral strain, and major depressive 
disorder; or what evidence would substantiate his attempt to 
reopen the claim of service connection for a right shoulder 
disorder.  These claims will be remanded for compliance with the 
VCAA.

With regard to the appellant's claims of entitlement to service 
connection for a sinus disorder, a left shoulder disorder, and a 
left knee disorder, he is entitled to a complete VA medical 
examination, which includes an opinion as to whether there is a 
nexus between these claimed disorders and service based on all 
possible evidence.  The veteran has not been afforded a VA 
examination in conjunction with these claims.

The appellant testified before the Board in April 2003, that his 
service-connected lumbosacral strain and major depressive disorder 
had increased in severity since the last VA examination.  
Additionally, the Board notes that the most recent VA psychiatric 
disorder indicated that the appellant's claims file was not 
available for review.  Accordingly, additional examinations are 
needed to provide a record upon which a fair, equitable, and 
procedurally correct decision on the claims for entitlement to 
increased ratings can be made.  38 C.F.R. §§ 3.326, 3.327 (2003). 

Moreover, the appellant's claim of entitlement to an increased 
rating for his service-connected low back disorder is subject to 
the rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 and 5295, which were revised effective September 26, 
2003.  The criteria for evaluating disabilities of the spine is 
applicable with regard to the veteran's claim of entitlement to an 
increased rating for his service-connected low back disorder, and 
the veteran and his representative have not been notified of the 
amended regulation and of his right to submit additional evidence 
or argument.  Additionally, a new VA examination and appropriate 
rating of these disorders is in order.  

Accordingly, these claims are remanded for the following actions:

1.  The RO will advise the appellant of what evidence would 
substantiate his claims pertaining to the rating of right wrist 
palsy, lumbosacral strain, and major depressive disorder; and what 
evidence would substantiate his attempt to reopen the claim of 
service connection for a right shoulder disorder in accordance 
with the provisions of the VCAA.  

2.  Contemporaneous with this advisement, the RO should ascertain 
if the appellant has received any VA, non-VA, or other medical 
treatment for right wrist palsy, lumbosacral strain, major 
depressive disorder, a left knee disorder, a left shoulder 
disorder, and a sinus disorder.  The appellant should be provided 
with the necessary authorizations for the release of any treatment 
records not currently on file.  The RO should then obtain these 
records and associate them with the claims folder.  If the 
appellant reports the existence of any medical treatment records 
or other evidence which would serve to reopen his claim of service 
connection for a right shoulder disorder, the RO will also obtain 
these records and associate them with the claims folder.  

3.  After the appellant's response is received or after 
appropriate period of time, the RO should afford the appellant 
comprehensive medical examinations as stated below.  It is 
critical that the appellant's claims folder, and a copy of this 
remand, must be reviewed by the examiners in conjunction with the 
examination.  The following examinations will be conducted:

a.  An examination to ascertain the severity of the appellant's 
lumbosacral strain, post-disk excision and fusion of the L5-S1.  
The examiner should conduct any necessary or appropriate clinical 
testing and observation, and must report findings as to the 
persistence and severity of any neurological and orthopedic 
symptoms, including loss of motion, pain, functional loss, sciatic 
neuropathy with characteristic pain, demonstrable muscle spasm, or 
absent ankle jerk.  A complete rationale for all opinions should 
be provided.  The report prepared should be typed.

b.  An examination to ascertain the severity of the appellant's 
major depressive disorder.  The examiner must assign a numerical 
code under the Global Assessment of Functioning Scale provided in 
the Diagnostic and Statistical Manual for Mental Disorders and the 
definition of the numerical code assigned must be included.  The 
examiner must report occupational and social impairment, to 
include deficiencies in work, school, family relations, judgment, 
thinking, or mood.  A complete rationale for any opinions and 
conclusions expressed should be included in the typed examination 
report.

c.  An examination to ascertain the etiology of any sinus disorder 
found.  All pertinent symptomatology and findings should be 
reported in detail.  Any indicated diagnostic tests and studies 
should be accomplished.  Following a review of the service and 
postservice medical records, the examiner should state whether any 
diagnosed sinus disorder is related to the appellant's active duty 
service.  A complete rationale for all opinions should be 
provided.  The report prepared should be typed.

d.  An examination to ascertain the etiology of any left shoulder 
disorder found.  All pertinent symptomatology and findings should 
be reported in detail.  Any indicated diagnostic tests and studies 
should be accomplished.  Following a review of the service and 
postservice medical records, the examiner should state whether any 
diagnosed left shoulder disorder is related to the appellant's 
active duty service rather than the documented June 2002 
employment accident.  If the examiner is not able to render an 
opinion in this regard without resort to speculation, it should be 
stated.  A complete rationale for all opinions should be provided.  
The report prepared should be typed.

e.  An examination to ascertain the etiology of any left knee 
disorder found.  All pertinent symptomatology and findings should 
be reported in detail.  Any indicated diagnostic tests and studies 
should be accomplished.  Following a review of the service and 
postservice medical records, the examiner should state whether any 
diagnosed left knee disorder is related to the appellant's active 
duty service.  The examiner should also state whether any 
diagnosed left knee disorder is due to or aggravated by any 
service-connected disorder.  A complete rationale for all opinions 
should be provided.  The report prepared should be typed.

4.  The appellant is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the development 
of the claims.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the appellant 
does not report for the aforementioned examinations, documentation 
should be obtained which shows that notice scheduling the 
examinations was sent to the last known address.  It should also 
be indicated whether any notice that was sent was returned as 
undeliverable.

5.  The RO should take such additional development as it deems 
proper with respect to the claims, including the conduct of any 
other appropriate VA examinations, and follow any applicable 
regulations and directives implementing the provisions of the VCAA 
as to its notice and development.  After the development requested 
has been completed, the RO should review the examination reports 
to ensure that they are in complete compliance with the directives 
of this Remand.  If the reports are deficient in any manner, the 
RO must implement corrective procedures at once.  See 38 C.F.R. § 
4.2 (2003).  With regard to the appellant's lumbosacral strain 
rating claim, the RO's attention is drawn to the revised rating 
criteria, effective September 23, 2003 for the evaluation of 
intervertebral disc syndrome.  

6.  Thereafter, if any issue on appeal remains denied, a 
supplemental statement of the case should be provided to the 
appellant and his representative.  The supplemental statement of 
the case should address the revised regulations pertaining to the 
appellant's service-connected low back disorder.  After the 
appellant and his representative have had an adequate opportunity 
to respond, the appeal should be returned to the Board for 
appellate review.  

No action is required by the appellant until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



